Title: Abigail Adams to John Thaxter, 26 October 1782
From: Adams, Abigail
To: Thaxter, John




October 26 1782


No, the Fire Brand shall not sail again without a Letter to my Friend. Why what a Hurry. I meant to have written him a long Letter—but here before a Body could think twice she is loaded and ready to sail. I could not write by Capt. Grinnel for reasons which I gave you. This vessel will sail before I can advertize your Friends. I have the pleasure however to assure you that they were well last week; when your Mamma and sister Celia made me a visit. They took from hence a stiff dutch figure. Why if that is your present likeness



I do not wonder you wish to come to America to be New formed. There are some Traits tis true but is it the fashion to have such prominent cheek Bones? I felt affronted with any who supposed a likeness, tho all agreed that it was an ugly one. You cannot conceive how it struck the Fair American. She protests against going to Holland. No Flatterers there she thinks. She is certain they know nothing of the graces, or they could not so have deformed the countanance of the Handsome Charles. The features of both the portraitures are hard and cours. Tell him his Friends do not like it—and do him an other message if you please. If you return, and he succeeds You, I expect him to supply your place in every respect—one of which is to become my correspondent. I meant to have written him a few lines by way of requests, but fear I shall not have time.
His good Pappa obliged me by reading some of his Letters. I like his Manner of Letter writing, he pleases me exactly—he writes to the Moment—and has the happy art of giving even trivial matters an agreable air and dress, he is Sentimental without a too formal gravity, and his observations upon Men and Manners do honour to his judgment. If I had no other test of his worth, the affectionate regard he expresses for his Sister would prove his merrit.
Do you not want to give a look at our Fire side. I will tell you how it is occupied—rather different from what it commonly is, for there is a Card table before it, and A Mr. Robbins (the present preceptor of my Sons) is holding a hand at whist with Miss A. Miss Betsy Otis, the daughter of Mr. Allen Otis and Master Billy Cranch are partners—a sweet delicate Lovely Lilly and rose Beauty is this amiable Girl.
What do you think of my crosing the Atlantick? I have serious thoughts of it. If my best Friend asks it, I certainly shall but I rather wish for peace that he may return to me. I love the peacefull Rural Retirement and the pleasures of domestick Life. You know sir that ever since you made a part of our Family I have lived in one continued sacrifice of private happiness. I have felt anxious some times least the long seperation should Estrange the affections of my Children from their parent, and this was a powerfull inducement with me; for my two sons to accompany their Father. Charles was a carefull observer of his Fathers sentiments many of which he has treasurd up. He is calld here the Man in minature. His manners are pleasing and agreable. My Elder son I very seldom hear from, he is with a Gentleman of whom I have a high opinion. I hope he will be attentive to his precepts and instructions. You know his disposition, he is not so manageable as either of the others. Great activity and vivacity run away with him. Yet properly guided they promise great things. But our highest expectations are sometimes cut of, and that in a mortifying manner.
Mr. Laurence, poor old Gentleman his Grey hairs will come with sorrow to the Grave. Will he support the loss of his son with the fortitude of Cato when Marcius fell coverd with wounds in defence of his Country? Thus fell the Brave Col. Laurence, Lamented by all who knew him. Freedom mourns over his urn, and Honour decks the sod which covers his ashes with unfadeing Laurels.
I think there is nothing New in the political world. Our Eyes seem to be turned towards Europe as the Theater of great actions. We are tierd of the war, and wish for an honorable peace. Taxation is exceeding heavy, and those who will pay them may, but those who will not—are not always made to do it. Tis said by Pope that that goverment which is best administerd, is best. I mean not to discuss this point, but this we feel, that a good goverment ill administerd is injurious to every member of the community. I have been informd that some counties have paid no tax for two years.
This I know I have been obliged to pay every thing I could get. I cannot see how the Merchants who have met with exceeding heavy losses this year by Captures and the Farmer whose produce has been cut of in a most uncommon manner, Can answer the publick demands. But enough of this, you would hear it from all Quarters if you was here.
Present my Regards to your Friend: and Master Charles’es to Madam Chabinal and Daughters whom he often speaks of with great affection. Miss A. desires you would write to her. She thinks you a Letter in her debt. Be assurd you are at all times affectionately Rememberd by Your Friend

Portia

